--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2



EXHBIT B
To the Asset Purchase Agreement
Dated July 23,2010


SOFTWARE LICENSE AGREEMENT


This Software License Agreement (“Agreement”) is entered into as of July 23,
2010 (the "Effective Date") by and between Team Awesome Productions, Inc.  d/b/a
“Lefora” ("Licensor") and CrowdGather, Inc. ("Licensee") and is attached to that
certain Asset Purchase Agreement by and between Licensor and Licensee of even
date (“Asset Purchase Agreement”). Capitalized terms not otherwise defined
herein shall have the same meanings ascribed to them in the Asset Purchase
Agreement.


RECITALS


A.  Licensor develops and/or distributes software products.


B.  Licensor and Licensee have entered into the Asset Purchase Agreement whereby
Licensee is acquiring substantially all of the business assets of Licensor;


C.  As a material condition of the Asset Purchase Agreement, Licensee is
acquiring a license to certain software owned by Licensor pursuant to the terms
of this Agreement.


THEREFORE, Licensee and Licensor agree as follows:


 
 
1

--------------------------------------------------------------------------------

 
 
1.  DEFINITIONS


The following terms shall have the meanings set forth below:


1.1  "Confidential Information" means data and information relating to a party's
products,  inventions, discoveries, trade secrets, secret processes, software,
knowledge databases and applications which access knowledge databases, financial
data, personnel records, patient and member records and information, medical
records, health information, test results, proprietary computer programs,
marketing information, and any other similar information which is (a) clearly
marked to indicate its confidential or proprietary status, if disclosed by one
party to the other in written, graphic, recorded, photographic or any machine
readable form, or (b) by its nature proprietary or non-public, even if not
marked and regardless how it is disclosed.  Licensee's Confidential Information
shall include Confidential Information of Licensee and its consultants, agents,
and Licensors, provided that, for avoidance of doubt, Licensor's Confidential
Information shall not be deemed Licensee Confidential Information.


1.2  "Documentation" means any user manuals, technical manuals, installation
instructions, specifications, and other explanatory or descriptive materials of
any type, whether in paper or electronic form, provided by Licensor with respect
to the Software.


1.3  "Receiving Party" means a party that receives another party's Confidential
Information.


1.4  "Software" means the computer software program(s) generally known as
“Talki” that is owned and being utilized in Licensor’s business as of the date
hereof, which conforms to its written Specifications, and includes Source Code.


1.5  "Source Code" means computer programming code that may be displayed in a
form readable and understandable by a programmer of ordinary skill together with
associated technical information and documentation as described in Article 10
hereof.


1.6  "Specifications" means Licensor's written Documentation for the Software
that describes its features, functions, and operations, and the interoperability
of the Software with other hardware and software.


 
 
2

--------------------------------------------------------------------------------

 
2. DELIVERY AND ACCEPTANCE OF SOFTWARE


2.1  Deliverables. Licensor will, upon execution of this Agreement or as soon as
practicable following the execution of this Agreement, deliver to Licensee: (a)
at least one complete copy of the Software in Source Code format and in
executable format on a live hosted installation on a server account controlled
by Licensee (the installation will not be publically accessible); (b) at least
one complete copy of the Documentation; and (c) a complete list of all known
errors in the Software as of the date of its delivery to Licensee and any error
corrections available to address said errors, if any.


2.2  Electronic Delivery of Software and Documentation. Licensor will deliver
all Software and Documentation to Licensee electronically in accordance with the
delivery procedures determined by Licensee in its sole reasonable discretion.


2.3  Acceptance of Software.  Software delivered by Licensor to Licensee
hereunder will be subject to inspection and testing to verify that the Software
conforms to its written Specifications. Licensee shall have one (1) business
day, after the Software is installed, to perform acceptance testing regarding
the Software.  Licensee shall provide Licensor with a written notice of
acceptance or rejection of the Software within one (1) business day after the
end of this acceptance testing period.  If Licensee does not provide written
notice of acceptance or rejection to Licensor within (1) business day of the end
of the acceptance testing period, the Software shall be deemed to be accepted by
Licensee.  In rejecting the Software, Licensee may, at its option, either (i)
return the Software that does not comply with the acceptance criteria and
receive a refund of all fees paid with respect thereto, or (ii) require Licensor
to repair or replace such Software, without charge and in a timely manner (in
which case Acceptance of the Software shall not occur until Licensor has
provided repairs or a replacement which conforms to the Specifications and
acceptance criteria as reasonably determined by Licensee).  The Software may not
be rejected by Licensee on the grounds that it contains any errors or omissions
that are specified or listed in the error list offered by Licensor to Licensee
pursuant to Section 2.1(c) above, and as such is provided on an “as-is” basis.


 
3.  LICENSES GRANTED


3.1  Grant of License.  Licensor hereby grants Licensee an exclusive,
irrevocable, transferable, worldwide, perpetual, royalty-free and fully paid up
license for Licensee to install, load, display, access, store, modify, sell,
sub-license (through multiple tiers), create derivative works from and exploit
the Software in any manner whatsoever; provided however, neither Licensee nor
its sub-licensees or assignees may offer or sell any product that competes
directly with the standalone, embeddable, hosted forum product  currently
offered by Licensor; and provided further that any transfer, assignment,
sublicense, conveyance or other transfer of rights with respect to this license
shall contain the identical restriction set forth in the preceding
sentence.  The foregoing license is exclusive to Licensee, provided, however,
Licensor shall be entitled to use the Software for its current “Talki” business
whereby its users can use the Software as a forum building application for the
user’s own website.


 
4.  CONSIDERATION


The consideration for the license and warranties granted by Licensor hereunder
shall be Ten Thousand Dollars ($10,000), payable to Licensor solely in shares of
the Licensee’s voting common stock (“Shares”). The number of Shares to be issued
to the Licensor shall be calculated by dividing Ten Thousand Dollars ($10,000)
by the 15-day volume weighted average price of the Licensee’s common stock, the
15th day of which shall be the Trading Day (as defined below) immediately
preceding the Effective Date. Trading Day shall mean a day on which the New York
Stock exchange is open for business. Licensee shall deliver the Shares within
ten (10) days of the Effective Date subject to compliance with the applicable
federal and state securities laws.


 
3

--------------------------------------------------------------------------------

 
 
5.  WARRANTIES


5.1  Title, Authority, and Compliance.  Licensor represents and warrants that it
owns or has sufficient rights and licenses to the Software to grant the licenses
set forth in this Agreement and that the Software and Documentation shall not
infringe upon or violate the intellectual property, trade secrets or other
rights of any third party. Licensor further represents and warrants that it has
the right to enter into this Agreement and in its performance of this Agreement
Licensor will comply with the terms of any contract, obligation, law, regulation
or ordinance to which Licensor is or becomes subject, including, without
limitation, all applicable data privacy laws and regulations.  Without
limitation of the foregoing, Licensor agrees to comply with all applicable state
and federal laws regarding the confidentiality of individually identifiable
information and personal health information which may become known to Licensor,
its agents or employees while performing under this Agreement.


5.2  No Disruption.  Licensor represents and warrants that, to Licensor’s
knowledge, the Software will not contain any lock, key, time-out function, or
other function that would render the Software unusable or inoperable. Licensor
shall be liable for, and shall indemnify Licensee from and against, all
liabilities, claims, losses, damages, costs, and expenses, including without
limitation, reasonable attorneys' fees, arising from the Software being unusable
or inoperable.


5.3  Harmful Code.  Licensor further represents and warrants that its quality
assurance procedures include using reasonable efforts, including testing the
Software using commercially available virus testing utilities, to ensure that
the Software supplied hereunder is free of viruses, contaminants, and other
malicious code that may harm the Software or Licensee's systems.
 
6.  INDEMNITIES


6.1  General Indemnification.  Licensor will indemnify, defend, and hold
harmless Licensee, and its officers, employees, and agents from and against all
liabilities, claims, actions, losses, damages, judgments, awards, costs, and
expenses, including reasonable attorneys' fees and costs, ("Liabilities")
arising out of or resulting from this Agreement to the extent that any such
Liabilities are caused by any negligent acts or omissions of Licensor, its
officers, employees, agents or consultants; provided, however, if there also is
fault on the part of Licensee, any entity or individual indemnified under this
Agreement, or any entity or individual acting on Licensee's behalf, the
foregoing indemnification shall be administered on a comparative fault basis.


 
4

--------------------------------------------------------------------------------

 
 
6.2 Intellectual Property Rights Indemnification.  Licensor will indemnify,
defend, and hold harmless Licensee, and their respective officers, employees,
and agents from and against all Liabilities, arising out of claims that the
Software infringes upon or violates any patent, copyright, trade secret,
trademark, service mark, or other intellectual property right (collectively
"Intellectual Property Rights") of any third party.  Licensee will give Licensor
reasonable notice upon learning of any such claims and will reasonably assist
Licensor in the defense and settlement of such claims, provided that Licensor
reimburses Licensee for any costs, expenses, and other fees reasonably incurred
by Licensee in providing such assistance.  Licensor shall have sole control of
the defense and settlement of such claims; provided that Licensor shall only
settle any claims or actions in which Licensee is named as a party with
Licensee's reasonable consent.  Licensee shall, at its option, have the right to
participate in the defense of such claims with counsel of its choosing at its
own expense.  If the Software is or will become the subject of a claim of
infringement or violation of the Intellectual Property Rights of a third party,
in addition to Licensor’s indemnity obligations hereunder, Licensor shall, at
its sole expense:  (i) procure for Licensee the right to continue using the
Software; or (ii) replace or modify the Software so that no infringement or
other violation of Intellectual Property Rights occurs, provided that Licensee
reasonably determines that the replaced or modified Software will operate in all
material respects in conformity with its Specifications and the use and
performance of the Software is not impaired thereby.  Licensor's obligations
under this Agreement will continue with respect to the replaced or modified
Software as if it were the original Software.


 
7.  LIMITATION OF LIABILITY
 
7.1 Limitation of Liability.  EXCEPT FOR DAMAGES RESULTING FROM A BREACH OF
SECTION 8 (“CONFIDENTIALITY”), INDEMNIFICATION UNDER SECTION 6.2 ABOVE,  OR A
BREACH OF WARRANTIES SET FORTH IN ARTICLE 5 ABOVE, TO THE FULL EXTENT ALLOWED BY
LAW NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY OR TO ANY THIRD PARTIES FOR
ANY INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL, OR PUNITIVE DAMAGES (INCLUDING
LOSS OF USE, DATA, BUSINESS, PROFITS, GOODWILL OR OTHER ECONOMIC LOSS) OR FOR
THE COST OF PROCUREMENT OF SUBSTITUTE PRODUCTS, TECHNOLOGY OR SERVICES, OR ANY
DAMAGES THAT ARE NON-DIRECT, ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR THE USE OF ANY TECHNOLOGY PROVIDED UNDER THIS AGREEMENT, WHETHER SUCH
LIABILITY ARISES FROM ANY CLAIM BASED UPON CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), PRODUCT LIABILITY OR OTHERWISE, AND WHETHER OR NOT A PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.


7.2 Dollar Cap.  EXCEPT FOR DAMAGES RESULTING FROM A BREACH OF SECTION 8
(“CONFIDENTIALITY”), INDEMNIFICATION UNDER SECTION 6.2 ABOVE, OR A BREACH OF
WARRANTIES SET FORTH IN ARTICLE 5 ABOVE, EACH PARTY’S MAXIMUM LIABILITY TO THE
OTHER PARTY FOR DAMAGES HEREUNDER, IF ANY, SHALL NOT EXCEED AN AMOUNT EQUAL TO
THE GREATER OF : (A) FIVE TIMES THE AMOUNT OF REVENUE DIRECTLY ATTRIBUTABLE TO
LICENSEE’S USE OF THE SOFTWARE LICENSED HEREUNDER DURING THE 12 MONTHS
IMMEDIATELY PRECEDING THE INCIDENT GIVING RISE TO THE COMPLAINT, OR (B) THE
VALUE OF CONSIDERATION PAID TO LICENSOR UNDER THIS AGREEMENT.
 
7.3 Acknowledgment.  EACH PARTY ACKNOWLEDGES AND AGREES THAT BOTH PARTIES HAVE
ENTERED INTO THIS AGREEMENT IN RELIANCE ON THE ABOVE DISCLAIMERS AND LIMITATIONS
OF LIABILITY, AND THAT THE SAME CONSTITUTE A BASIS OF THE BARGAIN BETWEEN THE
PARTIES.  THE PARTIES AGREE THAT THE DISCLAIMERS AND LIMITATIONS SPECIFIED ABOVE
WILL APPLY EVEN IF ANY LIMITED REMEDY SPECIFIED IN THIS AGREEMENT IS FOUND TO
HAVE FAILED OF ITS ESSENTIAL PURPOSE.
 


 
5

--------------------------------------------------------------------------------

 
 
8.  PROPRIETARY RIGHTS


Title to the Software and Documentation and all copies thereof shall remain with
Licensor.


 
9.  CONFIDENTIALITY


9.1  Obligations.  Except as provided in Section 9.4 below, a Receiving Party
shall hold another party's Confidential Information in confidence and shall not
use or duplicate such information except for the purpose of performing this
Agreement.  The Receiving Party shall permit access to Confidential Information
only to its principals, directors, officers, employees, contractors, and
subcontractors having a need to know such information in order to perform the
Receiving Party's obligations under this Agreement.  The Receiving Party shall
ensure (by instruction or agreement) that such individuals are informed of the
confidential or proprietary status of the Confidential Information and of the
restrictions on its use, disclosure and duplication contained in this Agreement.


9.2  Licensor Confidential Information.  Except to the extent the Software
comprises Confidential Information, Licensor shall not disclose Licensor's
Confidential Information to Licensee unless and until (a) Licensor describes in
writing the nature of Licensor's Confidential Information to the Licensee
contact; and (b) Licensor receives written approval from such Licensee contact
that Licensee is willing to receive such information.  Unless the foregoing
requirements are completed prior to disclosure of Confidential Information,
Licensee shall not be under any obligation to treat such information as
confidential.


9.3  No IP Rights.  Except as otherwise expressly set forth in this Agreement,
no license or other right or property interest under any trademark, patent,
copyright, trade secret or other legal theory is granted, transferred or implied
with respect to Confidential Information furnished by one party to the other
pursuant to this Agreement.  Licensor shall return to Licensee or, if requested
by Licensee, destroy all Confidential Information of Licensee and all copies
thereof received or developed in performance of this Agreement upon termination
of this Agreement or at any prior time within five (5) days after receipt of
Licensee's written request.  Upon request by Licensee, an authorized
representative of Licensor shall certify to Licensee in writing that all copies
of Licensee's Confidential Information have been returned or destroyed.


9.4  Exceptions.  A Receiving Party's confidentiality and nondisclosure
obligations, as set forth in this Agreement shall not apply to any information,
or any portion thereof:


(a) which now is or hereafter becomes publicly available other than as a result
of breach of this Agreement (including, without limitation, any information
filed with any governmental agency and available to the public);
(b) which is disclosed to the Receiving Party by a third party that is legally
entitled to disclose such information;
(c) which the Receiving Party demonstrates through documented records was known
by it prior to its receipt from the disclosing party;
(d) which is developed by the Receiving Party independently of any
disclosures  made by the disclosing party of such information as demonstrated by
the Receiving Party's documented records; or
(e) to the extent such information is required to be disclosed by order of a
court of competent jurisdiction, administrative agency or governmental body, or
by subpoena, summons or other legal process, or by law, rule or regulation, or
by applicable regulatory or professional standards.  The Receiving Party shall
promptly notify the disclosing party so as to allow the disclosing party a
sufficient and reasonable period of time to challenge such order, subpoena,
summons or other legal process.  Each Party shall reasonably cooperate with the
disclosing party in any such challenge.


 
10.  MISCELLANEOUS


Incorporation by this Reference. Article 12 of the Asset Purchase Agreement
shall be incorporated in its entirety by this reference. Any references to the
“Buyer” in the Article 12 shall mean “Licensee” as set forth in this Agreement
and references to “Seller” in Article 12 shall mean “Licensor.”


[signatures on following page]

 
 
6

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties have executed this Software License Agreement as
of the Effective Date.


 
Licensee
CROWDGATHER, INC.
By: /s/ Sanjay Sabnani                                     
Print Name: Sanjay Sabnani                            
Title: CEO
 
Licensor
TEAM AWESOME PRODUCTIONS, INC.
By: /s/ Paul Bragiel                                        
Print Name : Paul Bragiel                              
Title : CEO



 
 
 
 
7

--------------------------------------------------------------------------------